Citation Nr: 1225212	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for an evaluation in excess of 50 percent for service-connected PTSD.  

In September 2011, the Veteran withdrew his requests for a personal hearing at the RO and for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).  

The Board finds that the record reasonably raises a claim for a total disability rating based on individual unemployability.  Although this issue was not certified for appellate review, the Board notes the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic claims file contains additional relevant VA treatment records dating from July 2010 to December 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for an increased rating for PTSD in October 2006.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA treatment notes show that from February 2006 to May 2007, that the Veteran was assessed with global assessment of functioning (GAF) scores that ranged from 45 at worst in May 2007 to "55 to 65" on a number of occasions, which is consistent with PTSD symptomatology that is moderate to serious in degree.  A June 14, 2007 treatment summary received from the Mobile Veterans Readjustment and Counseling Center suggested that the Veteran's PTSD was severe in degree at that time, and that he had retired from his usual occupation due to PTSD symptomatology.  Although it appears that VA treatment records dating from May 2007 to July 2010 have been obtained from the Biloxi VA Medical Center and the Mobile VA Outpatient Clinic, there is no record of any treatment for service-connected PTSD dating from May 25, 2007 to July 13, 2010.  

Thereafter, VA treatment records, Mobile Veterans Readjustment and Counseling Center treatment summaries, and VA examination reports dating from July 2010 to March 2012 show GAF scores ranging from 44 at worst at a March 2012 VA mental disorders examination with an opinion that the Veteran's service-connected PTSD results in total occupational and social impairment, to 51 in May 2011.  Additionally, a September 2011 Vet Center treatment summary opined that the Veteran's service-connected PTSD resulted in total occupational and social impairment.  The treatment summary also suggested that the Veteran's level of social and occupational functioning had been inaccurately evaluated in VA treatment records that indicated that his functioning was better that it was.  A GAF score of 44 is indicative of serious symptoms and impairment in social, occupational, and school functioning and a GAF score of 51 is indicative of moderate symptoms and difficulty in social, occupational, and school functioning.  Even still, a February 2012 VA general pension examination indicated that the Veteran was capable of sedentary or light duty employment based on service-connected conditions if he so chose.  As of the date of the February 2012 opinion, and as of the date of this remand, the Veteran's only service-connected disability is PTSD, currently evaluated as 50 percent disabling.  

Given the lack of mental health treatment records dating from May 2007 to July 2010 and the conflicting medical evidence and opinions of record pertaining to the severity of the Veteran's service-connected PTSD and associated affects on his social and occupational functioning as described above, the Board finds that it is necessary to remand this case to determine whether the Veteran received treatment for his service-connected PTSD between May 2007 and July 2010, and if so, for obtainment of any records indicated.  Additionally, in light of the September 2011 Veterans Readjustment and Counseling Center treatment summary and opinion that suggested that the Veteran's level of social and occupational functioning has been worse than indicated in VA treatment records, it is necessary to obtain all clinical treatment and progress notes dating since October 2005 from that facility.

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Regarding the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), records obtained from the Social Security Administration show that the Veteran retired in July 2000 due to diagnoses of peripheral vascular disease and chronic pulmonary insufficiency.  To the contrary, a June 2007 treatment summary from the Mobile Veterans Readjustment and Counseling Center stated that the Veteran's historically had worked for a number of employers over a significant number of years by negotiating situations where he could work independently without interaction with fellow employees due to PTSD symptomatology.  At the time of the treatment summary, it was noted that the Veteran was unemployed due to a worsening local job economy and the Veteran's desire to not subject himself or others to his ever increasing rage.  

The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

TDIU may be assigned when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the single condition of PTSD with major depressive disorder, currently evaluated as 50 percent disabling.  A September 2005 treatment summary from the Mobile Veterans Readjustment and Counseling Center stated that the Veteran's symptoms are severe in nature and preclude him from obtaining sort of meaningful employment of retraining.  In September 2011, a statement from J.W., the Veteran's counselor at the Mobile Veterans Readjustment and Counseling Center opined that the Veteran's PTSD symptomatology and the side effects of medication used for treatment of PTSD result in the Veteran's inability to adapt to a variety of work conditions and in his inability to meet the mental and physical demands of sedentary unskilled employment.  In September 2011, following a review of the record and an interview with the Veteran, a VA physician opined that the Veteran's PTSD resulted occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  In February 2012, following physical examination and review of the record, a VA physician assistant opined that the Veteran's nonservice-connected arteriosclerotic peripheral vascular disease of the bilateral lower extremities with bilateral grafts open with recurrent disease resulted in moderate functional limitation and he opined that the Veteran remained capable of sedentary to light duty employment based on service-connected conditions alone if he so chooses.  One month later in March 2012 a VA psychologist opined that the Veteran's symptoms of PTSD result in his inability to secure and maintain substantially gainful employment.  

Given the conflicting lay and medical evidence of record pertaining to the severity of the Veteran's service-connected PTSD and to the cause of the Veteran's unemployment, the Veteran should be asked to provide any documents such as work evaluations from his former employer   that tend to support his claim that his service-connected PTSD interfered with his work performance and ultimately resulted in his own voluntary retirement.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment from all health care providers, both VA, Vet Center, fee basis and/or private, who have treated him for a mental disorder from May 2007 to July 2010.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  

Additionally, all clinical treatment and progress notes (not treatment summaries) pertaining to treatment for PTSD dating since October 2005 should be obtained from the Mobile Veterans Readjustment and Counseling Center.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing relevant VA treatment records, if any, dating since December 2011 should also be obtained from the Biloxi VA Medical Center and the Mobile Outpatient Clinic.   

2.  The Veteran should also be requested to submit documents such as work evaluations from his former employer that tend to support his claim that special work conditions were negotiated to accommodate his need to work alone due to service-connected PTSD, and that his PTSD interfered with his work performance.  If the Veteran is unable to submit the requested records, he should be requested to submit authorization necessary to enable VA to obtain them.

3.  If the evidence obtained reveals that the Veteran's service-connected PTSD renders him unemployable, without regard to age or the impact of any non-service connected disabilities, but the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action.

4.  After completing the requested action, and any additional notification and development deemed warranted, to include obtainment of an additional VA examination or medical opinion if indicated, readjudicate the claims for a rating in excess of 50 percent for PTSD and entitlement to TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case that addresses both issues on appeal before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


